DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to an RCE filed on March 11, 2022. Claims 1, 3, 5-8, 10-12, 14-15, 17-18 and 20 have been amended. Claims 2, 13 and 19 have been recently cancelled. Claims 1, 3-12, 14-18 and 20 were pending.
REASONS FOR ALLOWANCE


Claims 1, 3-12, 14-18 and 20 are allowed.

The following is a reason for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“and an identity-protection resource event delivery module stored in the memory, executable by the one or more processing devices and configured to: in response to the user acquiescing to secure the one or more physical objects,  assign a universally unique identifier (UUID) to each of the one or more physical objects in the resource event, wherein the UUID is a pointer to a next hop in the geographical delivery route of a corresponding physical object and a series of UUIDs pointers dynamically and sequentially assigned collectively maps to a final physical delivery destination assigned by the user, wherein the network entity and one or more hops in the geographical delivery route are unaware of the final physical delivery destination.” in light of other features as recited in independent claims 1, 12 and 18. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./

Examiner, Art Unit 2447
3/16/22

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447